DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 60, 61, 63, 65, 66, and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Vandevoorde et al., USPGPub. No. 2014/0242342.
Regarding claims 60, 61, and 63, Vandevoorde teaches a coated panel for use in a composite laminated flooring panel (Abstract) comprising an outer coating layer made from a thermoset (i.e., cured and crosslinked) resin and a water-based dispersion of polyurethane that is thermoplastic and elastomeric (Claim 54, ¶ [0085]). Vandevoorde teaches that the resin may be cured via heated pressing (¶ [0050], [0052]). 
The teachings of Vandevoorde differ from the present invention in that Vandevoorde does not explicitly teach the removal of the water from the coating. Vandevoorde does, however, teach that the coating may be heated to a temperature of up to 160 °C, which would necessarily result in the elimination of substantially all water from the coating (¶ [0085]). Additionally, the limitation of claim 60 related to the removal of water is a product-by-process limitation that cannot distinguish the claimed invention from that of the prior art because product-by-process claims are not limited to the recited process steps, and are instead limited only to the structure implied by the recited steps (MPEP 2113 I).

Regarding claim 65, the teachings of Vandevoorde differ from the present invention in that Vandevoorde does not teach any specific thickness for the elastomeric layer of his invention. It would, however, have been obvious to one of ordinary skill in the art to make the elastomeric layer of the product of Vandevoorde have whatever thickness was appropriate to achieve the desired mechanical or aesthetic effect. Additionally, arbitrary recitation of relative dimensions cannot distinguish the claimed invention from that of the prior art in the absence of new or unexpected results (MPEP 2144.04 IV). 

Regarding claim 66, the teachings of Vandevoorde differ from the present invention in that Vandevoorde does not teach any specific limit of elongation, 100% modulus, or tensile strength for the elastomeric material. The claims ranges, however, would have been obvious to one of ordinary skill in the art because they are so broad as to encompass virtually any common elastomeric material (and in fact extend far beyond any plausible limits for materials commonly known in the art), as would have been understood by one of ordinary skill in the art. Additionally, one of ordinary skill in the art would have understood the need to select propitiate physical properties for the product of Vandevoorde based on its intended use (i.e., as a construction panel). 

Regarding claim 67, Vandevoorde teaches that the resin may comprise a polyethylene or polypropylene-based resin (¶ [0085]). 

Claim 62 is rejected under 35 U.S.C. 103 as being unpatentable over Vandevoorde et al., as set forth above, in view of Klipphardt et al., USPGPub. No. 2017/0233953.
Regarding claim 62, the teachings of Vandevoorde differ from the present invention in that Vandevoorde does not teach the presence of corundum particles having a size of 50-300 microns in the wear layer of the floor panel. Klipphardt, however, teaches a similar composite floor panel (Abstract, ¶ [0007) and teaches that the surface of such panels may include corundum particles in a size of 30 -150 microns in order to improve abrasion resistance (¶ [0021]). It would have been obvious to one of ordinary skill in the art to include corundum particles with a size of 30 – 150 microns on the surface of the product of Vandevoorde, as doing so would improve abrasion resistance. 

Response to Arguments
Applicant’s arguments filed 7-19-2022 have been considered but are not persuasive. Applicant argues that Vandevoorde does not teach the elimination of water from the composition. This argument is unpersuasive because, as discussed above, Vandevoorde teaches heating the substrate to a temperature of up to 160 °C, which would necessarily result in the elimination of water from the substrate. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A RUMMEL whose telephone number is (571)270-5692. The examiner can normally be reached Monday - Thursday and alternating Fridays, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IAN A RUMMEL/Primary Examiner, Art Unit 1785